Name: 92/134/EEC: Council Decision of 3 February 1992 concerning the conclusion of a Cooperation Agreement between the European Economic Community and the Republic of Turkey in the field of medical and health research
 Type: Decision
 Subject Matter: health;  Europe;  research and intellectual property
 Date Published: 1992-02-28

 Avis juridique important|31992D013492/134/EEC: Council Decision of 3 February 1992 concerning the conclusion of a Cooperation Agreement between the European Economic Community and the Republic of Turkey in the field of medical and health research Official Journal L 054 , 28/02/1992 P. 0057COUNCIL DECISION of 3 February 1992 concerning the conclusion of a Cooperation Agreement between the European Economic Community and the Republic of Turkey in the field of medical and health research (92/134/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 130q (2) thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas by Decision 87/551/EEC (4), the Council adopted a research and development coordination programme of the European Economic Community in the field of medical and health research (1987 to 1991); whereas Article 7 (2) of that Decision authorizes the Commission to negotiate agreements with the non-member States participating in European cooperation in the field of scientific and technical research (COST) with a view to associating them wholly or partly with that programme; Whereas the Turkish Government has expressed an interest in cooperating on medical and health research; whereas the Community and the Republic of Turkey expect to obtain mutual benefit from such cooperation; Whereas the Cooperation Agreement negotiated between the European Economic Community and the Republic of Turkey in the field of medical and health research should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Cooperation Agreement between the European Economic Community and the Republic of Turkey in the field of medical and health research is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall give, on behalf of the Community, the notification provided for in Article 9 of the Agreement (5). Done at Brussels, 3 February 1992. For the Council The President Joao PINHEIRO (1) OJ No C 76, 21. 3. 1991, p. 4.(2) OJ No C 267, 14. 10. 1991, p. 100 and Decision of 15 January 1992 (not yet published in the Official Journal).(3) OJ No C 269, 14. 10. 1991, p. 20.(4) OJ No L 334, 24. 11. 1987, p. 20.(5) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.